                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LARRENCE D. AVERY,


                          Petitioner,               Case No. 2:20-cv-12339
                                                    Hon. Gershwin A. Drain
v.

CONNIE HORTON,

                     Respondent.
________________________________________/

   OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
HABEAS CORPUS, (2) DENYING CERTIFICATE OF APPEALABILITY,
 AND (3) DENYING PERMISSION TO APPEAL IN FORMA PAUPERIS

      Larrence D. Avery is serving a lengthy prison sentence for his Wayne

Circuit Court bench trial conviction of second-degree murder, MICH. COMP. LAWS

§ 750.317, assault with intent to commit murder, MICH. COMP. LAWS § 750.83, and

possession of a firearm during commission of a felony. MICH. COMP. LAWS §

750.227b. Avery filed this petition for a writ of habeas corpus under 28 U.S.C. §

2254, challenging his conviction on the following grounds: (1) insufficient

evidence was presented at trial to establish Petitioner’s identity as the perpetrator,

and (2) defense counsel was ineffective for failing to call an expert witness at trial

to testify regarding Avery’s cell phone records. The Court will deny the petition
because the claims are without merit. The Court will also deny a certificate of

appealability and deny permission to appeal in forma pauperis.

                                 I. Background

      The facts surrounding Avery’s convictions were summarized by the

Michigan Court of Appeals:

             Avery’s convictions arise from a shooting on October 12, 2016,
      in Detroit. At trial, Chanikwa Maddox testified that she was sitting in
      the driver’s seat of her car and Quasshie Haten was sitting in the
      passenger’s seat. They drank alcohol together. According to Maddox,
      someone opened the driver’s side door, pointed a gun in her face, and
      said, “[W]hat the f**k.” Although the person’s nose and mouth was
      covered, Maddox, who had seen Avery two or three times before,
      recognized the person as Avery based on his eyes, eyebrows, and
      forehead. According to witnesses, Avery and Quasshie were friends,
      and Avery’s nickname was Forman. When the gunman confronted
      Quasshie and Maddox, Quasshie responded by stating, “Forman, bro,
      what are you doing?” Maddox testified that Avery “stood there with a
      gun in my face like he was shocked,” but then stated, “F**k it,
      b***h,” and started shooting. Maddox was shot three times, but
      survived. Quasshie, however, suffered a fatal gunshot wound to his
      head. After the shooting, Maddox ran inside a nearby apartment
      building and yelled that “Forman” had just shot her and Quasshie. The
      principal issue at trial was Avery’s identity as the gunman.

People v. Avery, No. 341975, 2019 Mich. App. LEXIS 1688, *1-2 (Mich. Ct. App.

May 7, 2019).

      The central issue presented at trial was the identity of the shooter. To

establish Avery’s identity, the prosecutor relied on the testimony of the surviving

victim, Chanikwa Maddox, the deceased victim’s identification of Avery moments


                                         2
before he was shot, and to a lesser extent on Daquawon Haten, the deceased

victim’s brother.

      Maddox testified at trial that she heard the deceased victim identify the

perpetrator as “Forman,” Avery’s nickname, just prior to the shooting. Tr.

7/19/2017, at 19. Maddox also testified that she personally recognized Avery

despite the fact he wore a mask that covered his face from the nose down. Id., at

19, 20. Immediately after the shooting, Maddox ran into the adjacent apartment

building and yelled that “Forman” had shot her. Id., at 22, 49, 70.

      Maddox conceded that she did not know Avery well, but she had seen him

on a few prior occasions, including once at the home of the victim’s mother. Id., at

27, 29. Maddox testified that she was able to recognize Avery from his eyes,

forehead, and hair. Id., at 20, 37-38. She later identified Avery when police

presented her with a photo lineup a couple of days after the incident. Id., at 26, 28,

52, 54.

      Meanwhile, Haten (who was near the scene of the shooting but did not see

it) provided police with Avery’s photo, and he testified that he also knew Avery by

his nickname “Forman.” Tr. 7/22/2017, at 34, 36. Haten later identified Avery for

police as “Forman” from a photo lineup. Tr. 7/19/2017, at 64, 66, 74-75.




                                          3
      No witness was able to provide a motive for the shooting, and in fact, there

was testimony that Avery was friends with the deceased victim. Id., at 10-11, 28,

66.

      Based on this evidence, the trial court found Avery guilty and sentenced him

as indicated above.

      Following his conviction, Petitioner pursued a direct appeal in the Michigan

Court of Appeals. Petitioner’s appellate counsel filed an appellate brief that raised

two claims:

      I. Defendant’s convictions are against the great weight of the evidence
      and the evidence was insufficient to convict beyond a reasonable
      doubt.

      II. A new trial is warranted because Defendant’s attorney was
      ineffective by failing to admit exculpatory cell phone evidence.

      Petitioner also filed his own supplemental pro se appellate brief that raised

two additional claims, but they have not been presented in the instant habeas

petition. The Michigan Court of Appeals affirmed in an unpublished opinion.

Avery, 2019 Mich. App. LEXIS 1688, at *18. Petitioner filed an application for

leave to appeal in the Michigan Supreme Court, but it was denied by standard form

order. People v. Avery, 939 N.W.2d 252 (Mich. 2020) (Table).

                              II. Standard of Review

      Title 28 U.S.C. § 2254(d) curtails federal habeas review of state convictions

for claims adjudicated on the merits by state courts. A habeas petitioner must
                                         4
demonstrate that the state court adjudication was “contrary to” or “involved an

unreasonable application of” clearly established Supreme Court law. A decision is

“contrary to” clearly established Supreme Court law if the state court arrives at a

conclusion opposite to that reached by the Supreme Court on a question of law or

if the state court decides a case differently than the Supreme Court has on a set of

materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06

(2000). An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a prisoner’s

case.” Id. at 409. Under this standard, a federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or

incorrectly.” Id. at 410-11.

                                   III. Discussion

A. Sufficiency of the Evidence

      Avery’s first claim asserts that the great weight of the evidence undermined

the trial court’s guilty verdict, and that constitutionally insufficient evidence was

presented at trial to sustain his convictions. The claim challenges the evidence

presented to establish Avery’s identity as the perpetrator of the crime.

      First, with respect to the great weight of the evidence argument, the claim is

not cognizable on federal habeas review. “A federal habeas court . . . has no power

                                          5
to grant habeas relief on a claim that a state conviction is against the great weight

of the evidence.” Cukaj v. Warren, 305 F. Supp. 2d 789, 796 (E.D. Mich. 2004);

see also Nash v. Eberlin, 258 F. App'x 761, 764 n.4 (6th Cir. 2007) (noting that “a

manifest-weight-of-the-evidence argument is a state-law argument”). The test for

habeas relief is not whether the verdict was against the great weight of the

evidence, but whether there was constitutionally sufficient evidence to support the

verdict. Dell v. Straub, 194 F. Supp. 2d 629, 648 (E.D. Mich. 2002).

      Turning to the constitutional challenge to the sufficiency of the evidence, the

Michigan Court of Appeals rejected it on the merits:

             There was sufficient evidence to conclude that Avery was the
      perpetrator of these crimes. Maddox testified that on the night of the
      shooting, she recognized Avery as the person who opened her driver’s
      side door and pointed a gun at her. From the passenger’s seat,
      Quasshie, who knew Avery, spoke to the gunman, referring to him as
      Forman. Maddox testified that she knew that Avery’s nickname was
      Forman, and she had seen him before. Others also testified that
      Avery’s nickname was Forman. Although the shooter wore a mask
      covering the lower portion of his face, Maddox testified that she
      nevertheless recognized the exposed portion of his face. Immediately
      after the shooting, Maddox went inside the apartment building, where
      her boyfriend (Quasshie’s brother, Daquawon Haten) was with a
      group of people, and reported that Forman had shot both her and
      Quasshie. Maddox also identified Avery as the shooter in a
      photographic array and at trial.

            Avery argues that Maddox’s identification was flawed because
      she did not know him and she could only see the portion of his face
      above his mouth. “The credibility of identification testimony is a
      question for the trier of fact that we do not resolve anew.” People v.
      Davis, 241 Mich. App. 697, 700 (2000). Despite the mask covering
      the shooter’s mouth and part of his nose, Maddox testified that she
                                         6
was able to identify Avery based on the top of his face, including his
eyes, eyebrows, and forehead. Maddox explained that even though she
did not know Avery personally, she recognized him because she had
seen him two or three times before. Resolving all conflicts in favor of
the prosecution, the trial court could reasonably infer that Maddox
identified Avery as the shooter based on her familiarity with him.

       Avery notes that Maddox failed to report to the first responding
officer that Forman was the shooter. But the officer testified that it
was not his responsibility to investigate the crime and he did not
conduct an investigation when he arrived first at the scene. Avery also
claims that Maddox’s identification was not based on her own
observations of the shooter, but was instead influenced by Quasshie’s
reference to “Forman” during the shooting and Daquawon’s
identification of Forman as Avery in a Facebook photograph.
However, both Daquawon and Maddox denied reviewing any
photographs of Avery before Maddox independently identified Avery
in the photographic array as the shooter. And the prosecution was not
required to negate every reasonable theory of innocence. People v.
Nowack, 462 Mich. 392, 400 (2000).

      Avery argues that he had no motive to shoot Quasshie or
Maddox, and cites testimony that he and Quasshie were friends. But
motive is not an essential element of the charged crimes. See People v.
Unger, 278 Mich. App. 210, 223 (2008). And despite Avery’s
friendship with Quasshie, the trial court could nevertheless infer some
tension in their relationship from evidence of Avery’s Facebook
posting that he did not care about Quasshie’s death.

        Avery claims that there was no physical evidence, such as
fingerprints or DNA, to support Maddox’s identification. He also calls
her explanation of the shooting into question by arguing that the
recovery of shell casings from more than one gun suggested that there
were multiple shooters. These were factors that affected the weight
and credibility of the identification testimony and were for the trial
court, as the trier of fact, to resolve. “[T]his Court has stated that
positive identification by witnesses may be sufficient to support a
conviction of a crime.” Davis, 241 Mich. App. at 700. Maddox
testified that she only saw one shooter—Avery—and he stood by her
driver’s side door as he shot into the car. There were multiple .380-
                                  7
      caliber shell casings recovered inside the car and they were fired by
      the same weapon. The prosecution argued that the court could infer
      that the .40-caliber shell casing, which was recovered outside of the
      car and on the passenger’s side, was not related to this shooting. But
      even if there had been a second shooter somewhere else at the scene, a
      reasonable trier of fact could nevertheless credit Maddox’s
      identification of Avery as the shooter standing next to her. Viewing
      the evidence as a whole and resolving all conflicts in favor of the
      prosecution, there was sufficient evidence to demonstrate that Avery
      was the perpetrator.

Avery, 2019 WL 2016045, at *1-2.

      This decision did not unreasonably apply the clearly established

constitutional standard. “[T]he Due Process Clause protects the accused against

conviction except upon proof beyond a reasonable doubt of every fact necessary to

constitute the crime with which he is charged.” In Re Winship, 397 U.S. 358, 364

(1970). The critical inquiry on a sufficiency of the evidence challenge is “whether,

after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (citation omitted,

emphasis in the original).

      Sufficiency of the evidence claims raised on habeas “are subject to two

layers of judicial deference.” Coleman v. Johnson, 566 U.S. 650, 651 (2012). First,

“a reviewing court on direct appeal may set aside the jury’s verdict on the ground

of insufficient evidence only if no rational trier of fact could have agreed with the

jury.” Id. (punctuation modified, citation omitted). Second, on habeas review, a
                                         8
federal court may only “overturn a state court decision rejecting a sufficiency of

the evidence challenge . . . if the state court decision was objectively

unreasonable.” Id. (punctuation modified, citation omitted). As a result, for a

federal habeas court reviewing a state court conviction, “the only question under

Jackson is whether that finding was so insupportable as to fall below the threshold

of bare rationality.” Id. at 656.

      Here, the state court noted that Avery’s identity as the perpetrator was

established through the testimony of the surviving victim, who testified that Avery

was someone known to her and she saw enough of his face to recognize that he

was the shooter. She also testified that she heard the deceased victim refer to the

shooter by Avery’s nickname immediately prior to being shot. At trial and on

appeal Avery presented reasons why this testimony did not prove his identity

beyond a reasonable doubt: he had no motive to shoot his friend, the partial mask

and frantic encounter did not allow for a reliable identification, and perhaps

Quasshie Haten mistakenly thought he saw Avery which effected Maddox’s

perception of it being Avery.

      These were good arguments to present to the finder of fact at trial, but they

do not speak to the constitutional sufficiency of the evidence. The trial court,

sitting as trier of fact, chose to accept Mattox’s identification as true, and it chose

to accept the Haten’s contemporaneous statement of identification before he was

                                          9
shot as true. Tr. 8/4/17, at 30. The Jackson standard “gives full play to the

responsibility of the trier of fact fairly to resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.” Id. Witness credibility remains the province of the [fact-finder], see Herrera

v. Collins, 506 U.S. 390, 401-02 (1993), and an attack on witness credibility

constitutes a challenge to the quality, but not the sufficiency of the government's

evidence. Martin v. Mitchell, 280 F.3d 594, 618 (6th Cir. 2002).

      Avery has failed to demonstrate entitlement to relief based on his first claim.



D. Ineffective Assistance of Trial Counsel

      Avery’s second claim asserts that his trial counsel was ineffective for failing

to present expert witness testimony regarding data recovered from his cellphone.

He asserts that the records show that he was not at the location of the shooting

when the crime occurred. The Michigan Court of Appeals denied Avery’s claim as

follows:

             Avery criticizes defense counsel for not calling an expert to
      interpret available cell phone data and requests a remand for the
      opportunity to develop a factual record on this issue, but he offers no
      factual support for any finding that the expert could have provided
      favorable testimony. We will not require the trial court to conduct a
      hearing regarding the effectiveness of counsel without a proper offer
      of proof. See MCR 7.211(C)(1)(a) (requiring a motion to remand be
      supported by an affidavit or offer of proof regarding the facts to be
      established at a hearing).

                                         10
              The available record establishes that defense counsel satisfied
       his duty to make a reasonable investigation into whether the phone
       records were exculpatory. Grant, 470 Mich. at 485. He requested an
       adjournment to hire an expert, he then hired the expert, and he
       obtained a report regarding the phone records. Informed by the
       expert’s report, defense counsel decided not to offer the expert’s
       testimony. Defense counsel’s decision is presumed to be strategic.
       Horn, 279 Mich. App. at 39. Avery has failed to identify any
       information in the report or other evidence to establish a reasonable
       probability that, but for counsel’s decision not to introduce the
       expert’s testimony about the phone records, the result of the
       proceedings would have been different. Accordingly, Avery has failed
       to establish that he was denied the effective assistance of counsel.

Avery, 2019 WL 2016045, at *4.

       This decision did not contravene any principle of clearly established

Supreme Court law. In Strickland v. Washington, 466 U.S. 668(1984), the Supreme

Court set out the familiar two-prong test for determining whether a counsel’s

assistance is so deficient that it requires a conviction to be set aside. First, the

defendant must show that counsel’s performance was deficient. This requires

showing that counsel made errors so serious that counsel was not functioning as

the “counsel” guaranteed the defendant by the Sixth Amendment. Second, the

defendant must show that the deficient performance prejudiced the defense. This

requires showing that counsel’s errors were so serious as to deprive the defendant

of a fair trial, a trial whose result is reliable. Id.at 687.

       “Whether counsel’s performance was ‘deficient’ under the first prong is

determined by reference to ‘an objective standard of reasonableness’—specifically,

                                              11
‘reasonableness under prevailing professional norms.’” Hendrix v. Palmer, 893

F.3d 906, 921 (6th Cir. 2018) (quoting Strickland, 466 U.S. at 688). The second

prong of the test requires that the defendant affirmatively prove prejudice, meaning

that his counsel’s errors “must have ‘actually had an adverse effect on [his]

defense.’” Id. (quoting Strickland, 466 U.S. at 693). The standard is especially

difficult to meet in a federal habeas case, where the review that applies to

Strickland claims is “doubly deferential.” Knowles v. Mirzayance, 556 U.S. 111,

123 (2009). “The question ‘is not whether a federal court believes the state court’s

determination’ under the Strickland standard ‘was incorrect but whether that

determination was unreasonable—a substantially higher threshold.’” Id. (quoting

Schriro v. Landrigan, 550 U.S. 465, 473 (2007)). For a state court’s adjudication of

a Strickland claim to be “unreasonable” under 28 U.S.C. §2254(d)(1), it “must

have been ‘so lacking in justification’ that it amounts to ‘an error well understood

and comprehended in existing law beyond any possibility for fairminded

disagreement.’” Hendrix, 893 F.3d at 922 (quoting Harrington v. Richter, 562 U.S.

86, 103 (2011)).

      The record indicates that defense counsel did, in fact, obtain an adjournment

to hire an expert witness to examine Avery’s cellphone data. Trial counsel

reviewed the report and opted not to call the expert as a defense witness. Tr.

8/4/17, at 3-4. The defense expert’s report was later made part of the record on

                                        12
direct appeal. See Prosecutor’s Brief on Appeal, Appx. 1, ECF No. 8-15,

PageID.607-33.) The shooting occurred between 11:00 p.m. and 12:00 a.m. on

October 12, 2016, at 1620 Gladstone, Detroit. Tr. 7/19/2017, at 30, 81. The only

geographical information retrieved by the expert from Avery’s phone, which was

recorded when photographs were taken, indicates that Avery was about a mile

from the scene of the crime at 153 W. Philadelphia Street, Detroit between 12:31-

1:02 a.m. on October 13, 2017. (Id., PageID.608-12.) The data also indicated that

about three-dozen calls were made to or from Avery’s phone between 11:50 p.m.

and 4:37 a.m. on the night of the shooting, but there is no associated geographical

data other than the fact that Avery’s phone was located in Detroit’s time zone. (Id.,

PageID.615-24.)

      Evidence that Avery’s phone was used to take photographs about a mile

from the scene of the shooting within thirty to ninety minutes of the shooting

would not have benefitted the defense. The cell phone data and expert report did

not provide Avery with an alibi, as defense counsel hoped it would. Because the

expert’s report did not uncover exculpatory evidence, defense counsel was not

ineffective for failing to call the expert as a defense witness at trial. The state court

reasonably rejected this claim.

      Here, because Petitioner’s habeas claims do not merit relief, the Court will

deny his petition for a writ of habeas corpus.

                                           13
                         IV. Certificate of Appealability

      In order to appeal the Court’s decision, Petitioner must obtain a certificate of

appealability. 28 U.S.C. § 2253(c)(2). Petitioner is required to show that

reasonable jurists could debate whether the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84

(2000). A federal district court may grant or deny a certificate of appealability

when the court issues a ruling on the habeas petition. Castro v. United States, 310

F.3d 900, 901 (6th Cir. 2002).

      Here, jurists of reason would not debate the Court’s conclusion that

Petitioner has failed to demonstrate entitlement to habeas relief with respect to his

claim of sufficiency of the evidence. Petitioner has failed to demonstrate no

rational trier of fact would have agreed with the trial court’s decision that

Petitioner was the perpetrator viewing the evidence as a whole, nor has Petitioner

demonstrated the Michigan Court of Appeals’ decision denying Petitioner’s claim

on direct appeal was objectively unreasonable.

      Likewise, jurists of reason would not debate the Court’s conclusion that

Petitioner has failed to demonstrate entitlement to relief with respect to his

ineffective of counsel claim. The Michigan Court of Appeals’ adjudication of

Petitioner’s claim was not objectively unreasonable where Petitioner cannot show

                                         14
deficient performance or prejudice from counsel’s decision to forego presenting

expert testimony demonstrating Petitioner’s proximity to the shooting shortly after

it occurred. For these reasons, a certificate of appealability is denied. Petitioner is

also denied permission to appeal in forma pauperis because any appeal would be

frivolous. 28 U.S.C. § 1915(a)(3).

                                     V. Conclusion

      Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a

writ of habeas corpus, 2) DENIES a certificate of appealability, and 3) DENIES

permission to appeal in forma pauperis.

      SO ORDERED.

Dated: June 24, 2021                                 /s/Gershwin A. Drain
                                                     GERSHWIN A. DRAIN
                                                     United States District Judge



                                  CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
                June 24, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                    Deputy Clerk




                                          15
